United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61029
                          Summary Calendar



DILBAG SINGH,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of Orders of the
                    Board of Immigration Appeals
                        (BIA No. A73 409 491)
                         --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Petitioner Dilbag Singh petitions for review of the decision

of the Board of Immigration Appeals (BIA) summarily affirming the

immigration judge’s decision to deny Singh’s application for asylum

and withholding of deportation.    We have reviewed the record and

the briefs, and we conclude that the immigration judge’s conclusion

that Singh did not provide credible testimony and that Singh did

not establish either past persecution or a well-founded fear of

future persecution is supported by substantial evidence.              See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).   The

petition for review is

DENIED.




                               2